DETAILED ACTION
	Claims 16-43 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 31-38) along with an election of species in the reply filed on December 18, 2020 is acknowledged.  Claims 16-30 and 39-43 are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
The Applicant has made an election of species in the instant application.  The search has been expanded to encompass the full scope of claim 31.
Priority
The claim to priority as a 371 filing of PCT/CZ2018/050015 filed on March 29, 2018, which claims benefit of CZ PV 2017-190 filed on April 3, 2017 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on October 3, 2019 and November 14, 2019 have been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niezgoda et al. (Aust. J. Chem., 2015, 1065-1075).
Niezgoda et al. teach a method of treating breast cancer, leukemia, and colon cancer (a gastrointestinal tract carcinoma) by administering a compound of formula I where R is a C17 aliphatic hydrocarbyl chain and R1-R3 are methyl.  See Scheme 1, page 1066, and Table 3, page 1069, compounds 3a-3e.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Pilkiewicz et al. (WO 2007/056264).
Pilkiewicz et al. teach a process for making lipid-based cisplatin by mixing an aqueous solution of cisplatin with an ethanolic solution of a lipid such as DPPC.  See Example 1, pages 22-23.  The lipid-based cisplatin shows a significantly increased half-life and increased concentrations in kidney, liver, and spleen tissue via intraperitoneal administration.  See Example 5, Tables 4 and 5, pages 25-26.  Finally, Pilkiewicz et al. teach that the lipid-based cisplatin is effective against leukemia and ovarian cancer tumor models.  See Examples 7 and 8, pages 27-29.
Pilkiewicz et al. do not exemplify where the lipid used is that of Formula I where the 2-hydroxyl group is free and not linked to a lipid.  Additionally, Pilkiewicz et al. do not exemplify where the cancer treated is a hepatocarcinoma (liver), a gastrointestinal tract carcinoma, and a melanoma, or where the ratio of the 1-acyl-lysophosphatidyl derivative and the anticancer drug are in the ratios of claims 34-38.
Pilkiewicz et al. teach that the regional delivery of chemotherapy into the peritoneal space via intraperitoneal administration has been found to be a safe and effective treatment for locally recurrent cancers such as ovarian and colon cancers.  See page 1, lines 21-23.  Pilkiewicz et al. also teach that the composition can use egg phosphatidyl chloine, egg phosphatidylethanolamine, and MOPE (mono-oleoyl-phosphatidylethanolamine) instead of DPPC.  See page 12, line 20, through page 13, line 7.  MOPE reads on the claims where R is a C17 aliphatic hydrocarbyl chain, R1 and R2 are H, and R3 is absent.  Finally, Pilkiewicz et al. teaches that the platinum compound to lipid ratio seen in the lipid-based platinum formulations used in their invention may be between 1:5 by weight and about 1:50 by weight.  See page 17, lines 1-5.  With respect to claims 36-38 which require greater ratios by increasing the lipid concentration, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence 
The person of ordinary skill in the art would be motivated to take the examples of Pilkiewicz et al. and arrive at the instantly claimed invention as Pilkiewicz et al. teaches how to extrapolate from the working examples to arrive at the instantly claimed invention, and there is no evidence of secondary considerations to rebut the case for obviousness.  As the person of ordinary skill in the art would be following the express guidance of Pilkiewicz et al. in order to arrive at the instantly claimed invention, there would be a reasonable expectation of success.
Therefore, the claims are prima facie obvious over the prior art.
Conclusion
Claims 31-38 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626